Opinión concurrente emitida por el
Juez Asociado Señor Rivera Pérez.
La controversia ante nuestra consideración se circuns-cribe a la siguiente interrogante: ¿Es procedente la conce-sión de beneficios de la Ley de Sentencia Suspendida a una persona que hace alegación de culpabilidad por cometer un delito tipificado por la llamada Ley para la Prevención e Intervención con la Violencia Doméstica (Ley de Violencia Doméstica), cuando ya se encontraba sometido a un pro-grama de desvío como consecuencia de una alegación de culpabilidad por otro delito tipificado por la misma ley co-metido con anterioridad?
A tenor con la intención legislativa, entendemos, al igual que la opinión mayoritaria, que la contestación es en la negativa. No obstante, nuestro fundamento se encamina en forma algo distinta con respecto a la interpretación conceptual de los efectos del beneficio de desvío que provee el Art. 3.6 de la Ley de Violencia Doméstica sobre los benefi-cios que provee la Ley de Sentencia Suspendida. Veamos.
rH
El Art. 3.6 de la Ley para la Prevención e Intervención con la Violencia Doméstica (Ley de Violencia Doméstica), Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.), dispone lo siguiente:
Una vez celebrado el juicio y convicto que fuere o que el acu-sado haga alegación de culpabilidad por cualesquiera de los de-litos tipificados en este capítulo, el tribunal podrá, motu pro-prio o mediante solicitud del Ministerio Fiscal o de la defensa, suspender todo procedimiento y someter a la persona convicta a libertad a prueba, sujeto a que ésta participe en un programa de reeducación y readiestramiento para personas que incurren en conducta maltratante en la relación de pareja. Antes de ha-cer cualquier determinación al respecto, el tribunal deberá es-*209cuchar al Ministerio Fiscal. Disponiéndose, que en el caso del delito de agresión sexual conyugal, el desvío del procedimiento sólo estará disponible para los casos en que el acusado sea el cónyuge o cohabite con la víctima al momento de la agresión sexual, siempre y cuando dicha cohabitación no sea adúltera y cumpla con las circunstancias que se disponen más adelante.
Esta alternativa de desvío solamente estará disponible cuando existan las circunstancias siguientes:
(a) Se trate de una persona que no haya sido convicta previa-mente por la comisión de los delitos establecidos en este capí-tulo o delitos similares establecidos en las leyes del Estado Li-bre Asociado de Puerto Rico o de Estados Unidos contra la persona de su cónyuge, ex cónyuge, persona con quien cohabita o haya cohabitado, persona con quien sostiene o haya sostenido una relación consensual, o persona con quien haya procreado un hijo o una hija.
(b) Se trate de una persona que no haya violado una orden de protección éxpedida por cualquier tribunal al amparo de este capítulo o de cualquier disposición legal similar.
(c) Se suscriba a un convenio entre el Ministerio Fiscal, el acusado y la agencia, organismo, institución pública o privada a que se referirá el acusado.
El tribunal tomará en consideración la opinión de la víctima sobre si se le debe conceder o no este beneficio e impondrá los términos y condiciones que estime razonables y el período de duración de la libertad a prueba que tenga a bien requerir, previo acuerdo con la entidad que prestará los servicios, cuyo término nunca será menor de un [(1)] año, ni mayor de tres (3).
Si la persona beneficiada con la libertad a prueba que esta-blece esta sección incumpliere con las condiciones de la misma, el tribunal previo celebración de vista podrá dejar sin efecto la libertad a prueba y procederá a dictar sentencia.
Si la persona beneficiada por la libertad a prueba que esta-blece esta sección no viola ninguna de las condiciones de la misma, el tribunal, previa recomendación del personal compe-tente a cargo del programa al que fuere referido el acusado, en el ejercicio de su discreción y previa celebración de vista, podrá sobreseer el caso en su contra.
El sobreseimiento bajo esta sección se llevará a cabo sin pro-nunciamiento de sentencia por el tribunal, pero se conservará el expediente del caso en el tribunal, con carácter confidencial, no accesible al público y separado de otros récords a los fines exclusivos de ser utilizado por los tribunales al determinar, en procesos subsiguientes, si la persona cualifica para acogerse a los beneficios de esta sección.
*210El sobreseimiento del caso no se considerará como una con-vicción a los fines de las descualificaciones o incapacidades im-puestas por ley a los convictos por la comisión de algún delito, y la persona exonerada tendrá derecho, luego de sobreseído el caso, a que el Superintendente de la Policía de Puerto Rico le devuelva cualquier expediente de huellas digitales y fotografías que obren en poder de la Policía de Puerto Rico tomadas en relación con la violación de los delitos que dieron lugar a la acusación. El sobreseimiento de que trata esta sección sólo po-drá concederse en una ocasión a cualquier persona.(1)
En el presente caso, el 22 de abril de 1996, el Tribunal de Primera Instancia emitió la resolución correspondiente en la que suspendió los procedimientos y remitió al aquí recurrido al programa de desvío, sujeto a ciertas condicio-nes que, cumplidas éstas, daría lugar a su exoneración por sobreseimiento de los cargos. Esta suspensión de los proce-dimientos dispuesta por el Tribunal de Primera Instancia parte de la premisa, como cuestión de hecho, de la ausencia de un fallo de culpabilidad y de que no se declaró convicto al aquí recurrido de los cargos por los que fue acusado. (2)
Sin embargo, el aquí recurrido incumplió con las condi-ciones impuestas en la referida resolución. Posteriormente, el 10 de noviembre de 1997, el Ministerio Público presentó nueva acusación por maltrato agravado bajo el Art. 3.2 de la Ley de Violencia Doméstica.(3)
¿Debió haber sido declarado culpable y convicto del cargo por el que fue acusado(4) el aquí recurrido para cua-lificar en el programa de desvío considerado en el Art. 3.6 de la Ley de Violencia Doméstica, supra, antes de ser refe-rido al mismo? La contestación es en la negativa. Veamos.
Para esbozar el fundamento que sostiene la conclusión anterior, es preciso auscultar, averiguar y determinar cuál fue la intención legislativa al aprobar el estatuto. Es nues-*211tro ministerio descubrir y hacer cumplir la verdadera in-tención y el deseo de la Asamblea Legislativa al aprobarlo. Para ello, es de gran ayuda lo discutido en el seno de la comisión que la estudió y las discusiones en el hemiciclo. Los informes de las comisiones y los debates en el hemici-clo, en adición al texto de la ley, son las fuentes de mayor importancia en la tarea de determinar el significado de un acto legislativo.(5) La función de los tribunales es interpre-tar la ley sin juzgar su bondad o sabiduría.(6) Los tribuna-les debemos armonizar, hasta donde sea posible, todas las disposiciones de ley envueltas en el caso con miras a lograr un resultado sensato, lógico y razonable que represente la intención del legislador. (7)
Aunque la interpretación es arte y no ciencia, el más destacado y fundamental resorte de la interpretación ra-cional es el elemento teleológico derivado de la ley. El aná-lisis de los motivos y la finalidad de la norma jurídica su-pone una delicada y compleja apreciación de intereses prácticos y de ideales éticos y culturales. Es nuestro deber poner en vigor con lealtad escrupulosa las normas conteni-das en las leyes, cumpliendo a cabalidad los fines que en forma clara e inteligible trazan los preceptos de la ley. So-bre dicho tema, expresó este Tribunal en Figueroa v. Díaz(8) que “ ‘[l]o que está en el espíritu de un estatuto está *212en el estatuto, aunque no esté en su letra; y lo que está en su letra no está en el estatuto, a menos que esté en su intención’
Al abordar un problema de interpretación, los jueces de-bemos ser cautelosos de no impartirle énfasis exclusivo o improcedente a un criterio, sino que debemos situarnos en el cuadro total de las circunstancias que nos permitan de-terminar la intención legislativa. (9) En el proceso de encon-trar el significado de una ley que logre los propósitos del legislador, la interpretación judicial debe hacerse con fines socialmente útiles.
Los tribunales, generalmente, podemos rechazar una interpretación exactamente literal que conduzca a conse-cuencias irrazonables. La literalidad puede ser ignorada por los tribunales sólo cuando ella es claramente contraria a la verdadera intención o propósito legislativo, según tal propósito o intención pueda surgir de la totalidad del esta-tuto o de la sección envuelta. (10)
Corresponde a los tribunales resolver las contradiccio-nes en el propio estatuto, a base de la intención auténtica del legislador. Ese propósito no debe ser el del juez, sino el del legislador, según suija del estatuto en sí. El juez es un intérprete y no un creador. (11) La función de la interpreta-ción judicial para negar eficacia a un precepto se extiende hasta el punto de sustituir o eliminar judicialmente alguna disposición estatutaria que derrote el propósito de la ley.(12) Todo conflicto entre disposiciones de un mismo estatuto debe resolverse a favor del propósito legislativo en su inte-gridad, en armonía con el más eficaz cumplimiento y pleno efecto del mismo. La obligación judicial fundamental en esos casos es la de imprimirle efectividad a la intención *213legislativa, aún hasta el punto de sustituir o eliminar al-guna frase específica estatutaria que, con diáfana claridad, haya sido incorporada a un estatuto por inadvertencia o error, hasta el punto de que esa frase derrote obviamente la intención legislativa que surge de la totalidad de la ley.(13)
El Art. 3.6 de la Ley de Violencia Doméstica, supra, hace referencia a la previa convicción del acusado para que el Tribunal de Primera Instancia pueda considerar el meca-nismo del desvío. Sobre este particular, dispone el estatuto que “[u]na vez celebrado el juicio y convicto que fuere ...”. (Énfasis suplido.) Más adelante dispone que “el tribunal podrá, motu proprio o mediante solicitud del Ministerio Fiscal o de la defensa, suspender todo procedimiento y so-meter a la persona convicta a libertad a prueba, sujeto a que ésta participe en un programa de reeducación y rea-diestramiento para personas que incurren en conducta maltratante en la relación de pareja”. (Énfasis suplido.)
Por otro lado, el mismo artículo considera el sobresei-miento de los cargos criminales formulados contra el ya convicto a discreción del Tribunal de Primera Instancia, previa celebración de vista, de éste cumplir con las condi-ciones impuestas para beneficiarse de la libertad a prueba. Sin embargo, el estatuto dispone textualmente que “[e]l sobreseimiento del caso no se considerará como una convic-ción a los fines de las descualificaciones o incapacidades impuestas por ley a los convictos por la comisión de algún delito ...”. (Énfasis suplido.) 8 L.P.R.A. see. 636. No hay duda alguna de que existe conflicto entre disposiciones del propio estatuto.
¿Cómo podría el Tribunal de Primera Instancia emitir fallo de culpabilidad sobre un acusado y declararlo convicto de un delito, y posteriormente exonerarlo por sobresei-miento de tales cargos por haber cumplido con las condi-ciones de la libertad a prueba, por lo menos un (1) año *214después de tal pronunciamiento, cuando ya fue declarado culpable y convicto por el mismo sin entrar en un conflicto conceptual al así hacerlo? Por existir tal conflicto en la re-dacción del mencionado estatuto, nos vemos obligados a iniciar el esfuerzo de tratar de conciliario con su propósito y razón de ser. El referido estatuto persigue el fin de la rehabilitación de la persona acusada a través del cumpli-miento de las condiciones impuestas en la libertad a prueba concedida y su reintegración a la sociedad, exone-rado de los cargos por los cuales fue acusado mediante el sobreseimiento de los mismos.
Surge del Diario de Sesiones, que durante los trabajos en el hemiciclo del Senado —acaecidos el 26 de junio de 1989— el honorable Enrique Rodríguez Negrón, entonces Senador de la Minoría, propuso al cuerpo unas enmiendas al entonces proyecto de ley que fueron aprobadas que hoy constituyen el estatuto ante nuestra consideración. Para una mejor ilustración de tales eventos, procedemos a citar textualmente del Diario de Sesiones(14) directamente:
SR. RODRÍGUEZ NEGRÓN: Señor Presidente.
SR. VICEPRESIDENTE: En estos momentos está ante la consideración del Cuerpo, el Sustitutivo, según ha sido enmendado.
SR. RODRÍGUEZ NEGRÓN: Señor Presidente.
SR. VICEPRESIDENTE: Compañero senador, Rodríguez Negrón.
SR. RODRÍGUEZ NEGRÓN: Para unas enmiendas, más bien, de estilo.
SR. VICEPRESIDENTE: Adelante.
SR. RODRÍGUEZ NEGRÓN: Y es en la página 15, en la línea 21, después de “una vez celebrado el juicio” que se intercale “y convicto que fuere”.
Y, entonces, la otra es en la página 24, en la línea 24, en esa misma página 15, para que se sustituya la palabra “acusada” como “convicta” para que lea, “suspender todo procedimiento y someter a la persona convicta” no acusada.
SR. VICEPRESIDENTE: ¿Alguna objeción a las enmiendas?
*215SR. RIGAU: No hay objeción.
SR. VICEPRESIDENTE: No habiendo objeción, aprobadas las enmiendas.
SR. RODRÍGUEZ NEGRÓN: Y posteriormente consumire-mos un turno.
Sin embargo, del récord legislativo surge claramente el propósito de la Asamblea Legislativa de que tal estatuto(15) promoviera la creación de programas de desvío con un en-foque conceptual y una filosofía psicoeducacional dirigida a la reeducación y readiestramiento de las personas acusa-das de determinados delitos tipificados en la Ley de Violen-cia Doméstica que tuvieran la intención sincera de rehabi-litarse y que demostraren su arrepentimiento ante la comisión del delito. Tal propósito es cónsono con el recono-cimiento de la Asamblea Legislativa del problema social que representan tales casos y el perjuicio que los actos y las actitudes que contempla su tipificación ocasionan a la víctima del maltrato físico y sicológico, así como al princi-pio de la familia como pilar de nuestra sociedad y a su necesario desarrollo a la altura de la época en que vivimos.
Concluimos que a través de la Ley de Violencia Domés-tica nuestra Legislatura pretendió formular la política pú-blica del Gobierno para lidiar con un problema social que presenta unas dificultades para nuestro crecimiento y de-sarrollo al nivel individual y colectivo. La apreciación de los intereses prácticos que recoge tal estatuto, y de los ideales éticos y culturales que la inspiraron, es el norte por el cual entendemos, muy respetuosamente, que este Tribunal tiene que guiarse. La realidad presente de nuestra vida es que ese componente cultural tiene que estar sujeto a cambios fundamentales dirigidos por profundos ideales éti-cos y morales sobre el comportamiento individual y colec-tivo del ser humano.
Sobre los tribunales descansa su interpretación, po-niendo éstos en vigor con lealtad escrupulosa los fines y *216propósitos que trazan los preceptos del estatuto. Su espí-ritu reside en la clara intención del legislador de conceder al acusado de este tipo de delito la oportunidad de rehabi-litarse, obteniendo como resultado final su exoneración, dándole vigencia presente a los valores éticos y morales que la formulación de la política pública persigue. Para ello, es ineludible el ejercicio de hermenéutica que aquí emprendemos para buscar el espíritu de tal estatuto, aun-que no esté en su letra escrita.
En síntesis, concluimos que no puede haber fallo de cul-pabilidad y pronunciamiento sobre convicción del acusado de parte del Tribunal de Primera Instancia, como paso pre-vio para referir a una persona acusada del tipo de delito en cuestión al programa de desvío contemplado, sin actuar claramente en forma contraria al propósito de este estatuto. Lo contrario sería derrotar la intención legisla-tiva y el propósito eminentemente rehabilitador que emana del Art. 3.6 de la Ley de Violencia Doméstica, supra.
II
Aclarado lo anterior, nos corresponde ahora determinar si el aquí recurrido es acreedor al beneficio de sentencia suspendida bajo las circunstancias particulares del caso de autos. La contestación es en la negativa. Veamos.
La Ley de Sentencia Suspendida, Ley Núm. 259 de 3 de abril de 1946, según enmendada,(16) dispone al respecto lo siguiente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menor de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las *217secs. 415 y 416a del Título 25 en su modalidad de delito grave, y sees. 418 y 420 del Título 25 conocidas como la “Ley de Armas de Puerto Rico”, o cualquier violación a las sees. 561 et seq. del Título 25 conocidas como la “Ley de Explosivos de Puerto Rico”, que constituya delito grave y cualquier delito grave que surja como consecuencia de la posesión o uso ilegal de explosivos o sustancias que puedan utilizarse para fabricar explosivos o de-tonadores, artefactos o mecanismos prohibidos por las referidas sees. 561 et seq. del Título 25, o cuando la persona utilice o intente utilizar un arma de fuego en la comisión de un delito grave o su tentativa, y podrá asimismo suspender los efectos de la sentencia que hubiere dictado en todo caso de delito menos grave que surja de los mismos hechos o de la misma transac-ción que hubiere dado lugar, además, a sentencia por delito grave que no fuere de los excluidos de los beneficios de este Capítulo, incluyendo el caso en que la persona haya sido decla-rada no culpable en dicho delito grave o rebajado dicho delito grave a delito menos grave y así convicta, y ordenará que la persona sentenciada quede en libertad a prueba siempre que al tiempo de imponer dicha sentencia, concurran todos los requi-sitos que a continuación se enumeran:
(1) Que dicha persona, con anterioridad a la fecha en que se intente suspender la sentencia dictada, no hubiere sido con-victa, sentenciada y recluida en prisión por delito grave alguno con anterioridad a la comisión del delito por el cual fuere pro-cesada; y a la cual no se hubieren suspendido los efectos de una sentencia anterior por delito grave;
(2) que las circunstancias en que se cometió el delito no evi-dencien que existe en el autor del mismo un problema de con-ducta o de carácter para cuya solución favorable, en interés de la debida protección de la comunidad, se requiera la reclusión de dicha persona en alguna de las instituciones penales de Puerto Rico;
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona sen-tenciada, y que, del contenido de ese informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en al-guna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad. La corte sentenciadora podrá, a su discreción, además de poner a prueba a la persona sentenciada, imponer una multa cuya cuantía que-dará a discreción del tribunal, disponiéndose, además, que la *218persona puesta a prueba podrá ser requerida para que, mien-tras estuviere en libertad a prueba, resarza a la parte perjudi-cada de los daños que le hubiere ocasionado o para que asuma la obligación de corregir el mal causado por su acto delictivo. Disponiéndose, además, que una vez puesta a prueba, la persona quedará bajo la custodia legal del tribunal hasta la expi-ración del período fijado en su sentencia, y
(4) que, en los casos en que se tiene la obligación de pagar una pensión alimentaria, dicha persona haya cumplido con su obligación de hacer los pagos o esté acogido a un plan de pagos y esté cumpliendo con el mismo.
En los casos de delitos menos graves que no suijan de los mismos hechos o de la misma transacción que dio lugar a un delito grave, el Tribunal de Primera Instancia podrá, asimismo, suspender los efectos de la sentencia cuando la misma sea de reclusión únicamente, y ordenará que la persona sentenciada quede en libertad a prueba siempre que, al tiempo de imponer dicha sentencia, concurran todos los requisitos que a continua-ción se enumeran:
(1) Que dicha persona, con anterioridad a la fecha en que se intente suspender la sentencia dictada, no hubiere sido con-victa, sentenciada y recluida en prisión por delito grave alguno con anterioridad a la comisión del delito por el cual fuere pro-cesada, y a la cual no hubieren suspendido los efectos de una sentencia anterior por delito grave;
(2) que las circunstancias en que se cometió el delito no evi-dencien que existe en el autor del mismo un problema de con-ducta o de carácter para cuya solución favorable, en interés de la debida protección de la comunidad, se requiera la reclusión de dicha persona en alguna de las instituciones penales de Puerto Rico;
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antecedentes criminales e historial social de la persona sen-tenciada, y que, del contenido de este informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en al-guna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad;
(4) que, en los casos en que se tiene la obligación de pagar una pensión alimentaria, dicha persona haya cumplido con su obligación de hacer los pagos o esté acogido a un plan de pagos y esté cumpliendo con el mismo.
*219Si el proceso por delito menos grave se ventilare en el Tribunal de Distrito, el tribunal sentenciador solicitará al Adminis-trador de Corrección que le someta un informe que refleje los antecedentes criminales e historial social de la persona sentenciada. Con anterioridad a la fecha de la vista para deter-minar si se concede o no la libertad a prueba, el Tribunal de Distrito notificará al ministerio público de la Sala correspon-diente del Tribunal Superior, quien podrá comparecer a dicha vista a exponer sus objeciones a la concesión del privilegio. Una vez concedida la libertad a prueba, la persona quedará bajo la custodia legal del tribunal hasta la expiración del período fijado en su sentencia.
Con arreglo a lo anteriormente dispuesto, el tribunal senten-ciador podrá también suspender los efectos de la sentencia de cárcel que se hubiere dictado en todo caso de homicidio involun-tario que no hubiere sido ocasionado mientras se conducía un vehículo en estado de embriaguez.
El tribunal sentenciador no podrá suspender los efectos de una sentencia dictada contra toda persona, un funcionario o empleado público por violación a las sees. 4360 a 4364 del Tí-tulo 33, ni por los delitos de apropiación ilegal agravada de bienes o fondos públicos, inciso (a) de la see. 4272 del Título 33, o conspiración, see. 4523 del propio título, ni por los delitos contra fondos públicos, see. 4391 de dicho título, en relación con violación a cualesquiera de los antes mencionados en este pá-rrafo, según tipificados en las sees. 3001 et seq. del Título 33.
El Tribunal Superior tendrá jurisdicción original para enten-der en los casos de delitos graves y delitos menos graves que surjan de los mismos hechos o de la misma transacción, según se dispone anteriormente. 34 L.P.R.A. see. 1027 (Supl. 1998).
No habiendo sido declarado culpable y convicto(17) el aquí recurrido por el delito grave para el que previamente había sido acusado bajo la Ley de Violencia Doméstica, supra, en eí Tribunal de Primera Instancia, ni mucho menos sentenciado y recluido en prisión, podía ser referido al ofi-cial probatorio para la correspondiente investigación e informe. No existe impedimento legal para ello. Sobre este particular descansa, fundamentalmente, la diferencia de criterio entre esta ponencia y la opinión mayoritaria.
En el día de hoy, este Tribunal resuelve que una persona *220que comete una infracción a la Ley Núm. 54, supra, o que cometiere delitos relacionados a dicha ley mientras dis-fruta del privilegio de un programa de desvío bajo ésta, no podrá disfrutar del beneficio de una sentencia suspendida, bajo la Ley de Sentencia Suspendida, por haber sido con-victo en un caso bajo la referida ley. Respetuosamente, en-tendemos que se le está añadiendo a este último estatuto una exclusión adicional del beneficio que no contempló el legislador. La Legislatura consideró excluir del beneficio a una persona que “no hubiere sido convicta, sentenciada y recluida en prisión por delito grave alguno con anteriori-dad a la comisión del delito por el cual friere procesada; y a la cual no se le hubieren suspendido los efectos de una sentencia anterior por delito grave”. (Énfasis suplido.) 34 L.P.R.A. see. 1027.
La determinación sobre si las circunstancias en que se cometió el segundo delito grave evidencian un problema de conducta o de carácter, para cuya solución favorable se re-queriría la reclusión del aquí recurrido, es un asunto a ser considerado por el Tribunal de Primera Instancia bajo su sana discreción.
La vista de revocación de los beneficios del sistema de desvío se fijó para el 23 de enero de 1998. El Tribunal de Primera Instancia dejó en suspenso la revocación del bene-ficio de desvío concedido al aquí recurrido bajo el Art. 3.6 de la Ley de Violencia Doméstica, supra, y fue referido al oficial probatorio para que rindiera un informe “con miras a determinar si cualifica para una sentencia suspendida”. El 10 de febrero de 1998, el Tribunal de Primera Instancia dictó sentencia en ambos casos y le concedió los beneficios de una sentencia suspendida, sujeto a que el aquí recurrido continuara residiendo en el Hogar Nueva Cosecha.(18)
Concluimos que el Tribunal de Primera Instancia abusó de su discreción al conceder los beneficios de sentencia sus-pendida al aquí recurrido. Tal persona ha evidenciado un *221patrón recurrente de conducta y de carácter maltratante para con sus compañeras. Tal conducta le impone el deber a los tribunales, como interés apremiante, de proteger a la comunidad. Para ello, se requiere la reclusión del aquí re-currido en alguna de las instituciones penales de Puerto Rico, pues resulta evidente que permanecer bajo un pro-grama de desvío, cuyo propósito especial es lidiar con la rehabilitación de este tipo de personas, no fue posible, dada su falta de voluntad de abandonar tal conducta. No se va a lograr tal propósito rehabilitador en la libre comuni-dad con sujetarlo, como condición especial, a un programa de tratamiento de alcoholismo. Este caso requiere de me-didas dirigidas a la protección del interés comunitario y a la rehabilitación del aquí recurrido a través de los medios y recursos de algunas de las instituciones penales de Puerto Rico.
Por lo anteriormente expuesto, muy respetuosamente, concurrimos con el resultado de la opinión mayoritaria.

 8 L.P.R.A. see. 636.


 Anejo IX de la Petición de certiorari, pág. 48.


 8 L.P.R.A. see. 632.


 Art. 3.2 de la Ley de Violencia Doméstica, supra.


 Pueblo v. Figueroa, 77 D.P.R. 188, 196 (1954); Pueblo v. Miranda, 79 D.P.R. 710, 713-714 (1956); López v. Muñoz, Gobernador, 81 D.P.R. 337, 350 (1959); Petrovich v. Srio. de Hacienda, 79 D.P.R. 250, 260-261 (1956); Downs v. Porrata, Fiscal, 76 D.P.R. 611, 614 (1954); Pueblo v. Tribunal Superior, 75 D.P.R. 535, 548 (1953); Cooperativa Cafeteros v. La Capital, 82 D.P.R. 51, 58 (1961); Dávila Vives v. Tribunal Superior, 93 D.P.R. 776, 779 esc. 3 (1966); Municipio de San Lorenzo v. Tribl. Superior, 86 D.P.R. 205, 209 (1962); Frattallone Di Gangi v. Tribunal Superior, 94 D.P.R. 104, 111 esc. 4 (1967); Amer. Baptist Home Mis. Soc. v. Registrador, 94 D.P.R. 43, 47-48 (1967); Srio. del Trabajo v. Asoc. de Señoras Damas, 94 D.P.R. 137, 146 (1967); Pueblo v. Tribunal Superior, 86 D.P.R. 834, 846-847 (1962); Robledo, Alcalde v. C.V.Q.M., 95 D.P.R. 1, 7-8 (1967); Srio. de Justicia v. Tribunal Superior, 95 D.P.R. 158, 161-163 (1967); García Gómez v. Comisión Industrial, 87 D.P.R. 554, 556 (1963).


 Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


 Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961); García Commercial v. Srio. de Hacienda, 80 D.P.R. 765, 774-775 (1958).


 Figueroa v. Díaz, 75 D.P.R. 163, 176 (1953).


 Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250, 269 (1966).


 Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520-522 (1954).


 Comunidad Fajardo v. Tribl. de Contribuciones, 73 D.P.R. 543 (1952).


 Rocafort v. Álvarez, 112 D.P.R. 563, 571 (1982); Rivera Cabrera v. Registrador, 113 D.P.R. 661, 665 (1982).


 Cancora Marina, Inc. v. Srio. de Hacienda, 114 D.P.R. 248, 258 (1983).


 68 Diario de Sesiones: Procedimientos y Debates de la Asamblea Legislativa (Senado) 2338 (1989).


 Art. 3.6 de la Ley de Violencia Doméstica, supra.


 34 L.P.R.A. secs. 1026-1029.


 Véase esc. mim. 2.


 Anejo IX, págs. 49-52.